* Headnote 1. Criminal Law, 16 C.J., section 121; Homicide, 30 C.J., section 548.
John Bruce appeals from a conviction of murder and sentence to life imprisonment. Curtis Bruce, the son of John Bruce, struck Pearlie Bolling on the head with a piece of timber called a "wedge wood," from which blow Pearlie Bolling died. For this offense Curtis Bruce was indicted for murder, and he pleaded guilty and received a sentence of life imprisonment. John Bruce, the appellant herein, was jointly indicted with his son, Curtis Bruce, as an accessory, and was convicted upon the theory that he aided and abetted in the killing.
The main point presented for reversal is that the evidence offered by the state was insufficient to show that John Bruce participated in the homicide, either by way of conspiracy to commit the act, or by being present and aiding, encouraging, or abetting in the killing. We have read and carefully considered all of the testimony introduced in the case, and it is our conclusion that the evidence is insufficient to support the verdict.
We will not take the time nor space to set out in detail the evidence in the record relied upon by the state for the conviction, but shall be content in saying that the proof fails to show that John Bruce conspired with his son Curtis Bruce to kill the deceased Bolling, and *Page 387 
while John Bruce was present at the time when his son Curtis Bruce struck the fatal blow, yet the testimony fails to show that John Bruce aided, abetted, or encouraged the killing by word or act or deed. On the contrary, the testimony of the eyewitnesses introduced by the state was conclusive that John Bruce took no part whatever in the killing, but was still sitting upon the railroad car at the time his son, Curtis Bruce, approached and struck the deceased with the "wedge wood."
The most that could reasonably be inferred from the proof in this record is that John Bruce, the father, was present and approved the act. But mere approval is not sufficient to connect a person as a participant in the killing done by another. The case comes clearly within the rule announced in Harper v.State, 83 Miss. 402, 35 So. 572. See, also, Browning v.State, 30 Miss. 656, and 16 C.J. p. 132.
Curtis Bruce, a young man, had had some previous difficulty with deceased, Pearlie Bolling, who also was a young man, and the record shows they had threatened to whip each other on account of previous trouble between them, and when they met on the morning of the killing, young Bruce directly approached young Bolling and without warning struck him one lick on the head, which proved to be a fatal blow. There was no ill feeling between John Bruce and the deceased. The weapon used is described in the brief of the attorney-general as follows:
"This `wedge wood,' made from dried persimmon cut about an inch thick and the width of the hand, from twelve to twenty inches in length, was used by these loggers as an aid to their sawing operations and as a means of felling the trees in the desired direction."
It seems very probable that Curtis Bruce did not think nor intend that the lick given by him would kill the deceased. However, it is unnecessary to discuss the question of whether the killing was murder or manslaughter on the part of Curtis Bruce, because, as we have stated *Page 388 
above, the appellant, John Bruce, the father of Curtis Bruce, did not participate in the killing.
It appears that these sawyers or loggers commonly carried "wedge woods" in that locality, and it was not unusual for John Bruce and his son Curtis, who were sawyers and loggers, going to their work, to have in their hands "wedge woods" on this occasion when Curtis Bruce struck and killed the deceased Bolling. From the conclusions reached above we are led to hold that the proof in the case does not warrant the conviction of the appellant, John Bruce, on the charge of murder. Therefore the judgment of the lower court will be reversed, and the appellant discharged.
Reversed, and appellant discharged.